Dismissed and Memorandum Opinion filed September 11, 2003








Dismissed and Memorandum Opinion filed September 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00915-CR
____________
 
JAMES HOWARD FITCH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 930419
 

 
M
E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated assault with a deadly weapon and sentenced to five years in the
Institutional Division of the Texas Department of Criminal Justice on July 2,
2003.  No timely motion for new trial was
filed.  Appellant=s notice of appeal was not filed
until August 8, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed September 11, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).